Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.489 Filed 02/05/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                           Case No. 16-20492
                                             Honorable Victoria A. Roberts
KENNETH MIXON,

     Defendant.
_______________________________/

               ORDER GRANTING DEFENDANT’S MOTION
             FOR COMPASSIONATE RELEASE [ECF Nos. 75, 79]

      Upon motion of ☒ the Defendant ☐ the Director of the Bureau of Prisons

for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering

the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission, IT IS ORDERED that the

motion is: GRANTED.

      Kenneth Mixon asks the Court to grant him a compassionate release based
on the COVID-19 pandemic and his medical conditions, among other things. He
proposes living with his wife and returning to his former employer J.G. Kearns.

       The government does not oppose Mixon’s motion. It agrees that Mixon’s
medical conditions constitute an extraordinary and compelling reason for release,
and it “defer[s] to the Court’s judgment on how to best weigh the § 3553(a) factors
in determining the appropriateness of release” – while also pointing out that during
the three years “between the time of his crime in 2013, and when he first appeared
in federal court in 2016[,] . . . Mr. Mixon did not show any signs of being a danger
to the community; he had no new criminal contacts and maintained steady, gainful
employment.”
Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.490 Filed 02/05/21 Page 2 of 7




         The Court finds that Mixon’s medical conditions constitute an
extraordinary and compelling reason for release and that the § 3553(a) factors
weigh in favor of Mixon’s release. Mixon has served over 75% of his sentence; he
is eligible for release to home detention in June 2021, and his expected release date
is in December 2021. While incarcerated, Mixon has completed several
educational courses – covering such issues such as drug abuse, parenting, and
accounting. Finally, as the government pointed out, between the time of his crime
in 2013, and when he first appeared in court in 2016, Mixon maintained
employment and had no new criminal contacts.

       The Court GRANTS Mixon’s motion for compassionate release. See below
for further details.



☒ GRANTED

      ☒ The defendant’s previously imposed sentence of imprisonment of 60

      months and one day is reduced to TIME SERVED. If this sentence is less

      than the amount of time the defendant already served, the sentence is

      reduced to a time served; or

      ☒ Time served.

         If the defendant’s sentence is reduced to time served:

                   ☐ This order is stayed for up to fourteen days, for the

             verification of the defendant’s residence and/or establishment of a

             release plan, to make appropriate travel arrangements, and to ensure

             the defendant’s safe release. The defendant shall be released as soon

             as a residence is verified, a release plan is established, appropriate



                                           2
Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.491 Filed 02/05/21 Page 3 of 7




             travel arrangements are made, and it is safe for the defendant to travel.

             There shall be no delay in ensuring travel arrangements are made. If

             more than fourteen days are needed to make appropriate travel

             arrangements and ensure the defendant’s safe release, the parties shall

             immediately notify the court and show cause why the stay should be

             extended; or

                   ☐ There being a verified residence and an appropriate release

             plan in place, this order is stayed for up to fourteen days to make

             appropriate travel arrangements and to ensure the defendant’s safe

             release. The defendant shall be released as soon as appropriate travel

             arrangements are made and it is safe for the defendant to travel. There

             shall be no delay in ensuring travel arrangements are made. If more

             than fourteen days are needed to make appropriate travel

             arrangements and ensure the defendant’s safe release, then the parties

             shall immediately notify the court and show cause why the stay

             should be extended.

      ☒ The defendant must provide the complete address where the

defendant will reside upon release to the probation office in the district where

they will be released because it was not included in the motion for sentence

reduction.


                                          3
        Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.492 Filed 02/05/21 Page 4 of 7




               ☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a

       “special term” of ☐ probation or ☐ supervised release of ________ months (not

       to exceed the unserved portion of the original term of imprisonment).

                                 ☐ The defendant’s previously imposed conditions of

                        supervised release apply to the “special term” of supervision; or

                                 ☐ The conditions of the “special term” of supervision are as

                        follows:

                                     __________________________________________

                                     __________________________________________

                                     __________________________________________

                                     __________________________________________

               ☒ The defendant’s previously imposed conditions of supervised release

       are unchanged. For convenience, the Court lists those conditions below (if the

       recitation of the conditions below is different in any way from the conditions

       in the Judgment, the version in the Judgment governs and applies):

                                             SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of : Count 1: 3 years
 and Count 2: 3 years, concurrently.

                                         MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.



                                                                 4
          Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.493 Filed 02/05/21 Page 5 of 7



3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
         release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

                 ☐        The above drug testing condition is suspended, based on the court's determination that you
                         pose a low risk of future substance abuse. (check if applicable)
4.       ☒       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.       ☐       You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
         which you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.       ☐        You must participate in an approved program for domestic violence. (check if applicable)

Defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the following pages.


                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
   release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
   time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
   the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
   arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
   notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
   within 72 hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
   to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
   doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
   you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
   responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
   10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
   becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
   convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
   probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
     was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
     tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


                                                                     5
        Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.494 Filed 02/05/21 Page 6 of 7




                           SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a program approved by the probation department for substance abuse, which
may include testing to determine if the defendant has reverted to the use of drugs or alcohol.

The defendant shall enroll and participate in a Cognitive Behavior Therapy program (CBT) as approved by the
probation officer.

The defendant shall participate in a program to obtain a General Educational Development certificate (GED)
during the term of incarceration. If the defendant does not obtain a GED while incarcerated, the defendant shall
work towards obtaining a GED during the term of supervised release. This condition shall be waived upon
verification the defendant has received his GED.

The defendant shall be lawfully and gainfully employed on a full-time basis, or shall be seeking such lawful,
gainful employment on a full-time basis. "Full-time" is defined as 40 hours per week. In the event that the
defendant has part-time employment, he/she shall devote the balance of such 40 hours per week to his/her efforts
of seeking additional employment.



              ☐ The defendant’s previously imposed conditions of supervised release are

       modified as follows:

                 ____________________________________________________

                 ____________________________________________________

                 ____________________________________________________

                 ____________________________________________________

                 ____________________________________________________


       ☐ DEFERRED pending supplemental briefing and/or a hearing. The court

       DIRECTS the United States Attorney to file a response on or

       before__________________________, along with all Bureau of Prisons records

       (medical, institutional, administrative) relevant to this motion.


                                                       6
Case 2:16-cr-20492-VAR-EAS ECF No. 86, PageID.495 Filed 02/05/21 Page 7 of 7




☐ DENIED after complete review of the motion on the merits.

      ☐ FACTORS CONSIDERED (Optional):


☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted

all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30

days lapsed since receipt of the defendant’s request by the warden of the

defendant’s facility.

      IT IS ORDERED.
                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge

Dated: February 5, 2021




                                         7
